J-A24014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                                             :
              v.                             :
                                             :
                                             :
 ISHA COLEMAN-REDD                           :
                                             :
                     Appellant               :     No. 501 EDA 2022

      Appeal from the Judgment of Sentence Entered January 13, 2022
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0009042-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED DECEMBER 01, 2022

      Appellant, Isha Coleman-Redd, appeals from the judgment of sentence

of an aggregate term of 18 months’ probation, imposed after she was

convicted of one count each of simple assault (18 Pa.C.S. § 2701(a)) and

disarming a law enforcement officer (18 Pa.C.S. § 5104.1(a)). Counsel seeks

permission to withdraw from further representation of Appellant pursuant to

Anders v. California, 386 U.S. 738 (1967).            Upon review, we find that

counsel’s   Anders     brief     satisfies   the   requirements   set   forth   in

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Accordingly, we

grant counsel’s petition to withdraw and affirm the judgment of sentence.

      The trial court provided the following statement of facts and procedural

history in its Pa.R.A.P. 1925(a) opinion:

                                 Statement of Facts
J-A24014-22


     On December 18, 2018, Appellant approached a Philadelphia
     police officer while he was on patrol outside a bar, punched him
     multiple times, [and] then grabbed and pulled on his gun while it
     was holstered. Appellant was charged with aggravated assault
     [(18 Pa.C.S. § 2702(a))], disarming [a] law enforcement officer
     [(18 Pa.C.S. § 5104.1(a))], simple assault [(18 Pa.C.S. §
     2701(a))], recklessly endangering another person [(18 Pa.C.S. §
     2705)], and disorderly conduct [(18 Pa.C.S. § 5503(a)(1))].
     Appellant knowingly and intentionally waived her right to a jury
     trial and proceeded to a waiver trial before this court on January
     13, 2022. At trial, the Commonwealth presented one witness as
     part of their case-in-chief, Philadelphia Police Officer David Wright
     III. Appellant presented one character witness, Harold Mann. The
     trial evidence and testimony given at trial are summarized below.

           a. Philadelphia Police Officer David Wright III

     The first and only witness for the Commonwealth was Philadelphia
     Police Officer David Wright III, who testified as follows. On
     December 8, 2018, at approximately 2:00 a.m., Officer Wright
     was on duty in full police uniform. He received a radio call for a
     disturbance near 2800 Ridge Avenue in Philadelphia after a bar in
     the area was closing for the night and responded to that location
     in a marked patrol vehicle. When he arrived, Officer Wright saw
     bar patrons exiting the establishment, but no fighting. Officer
     Wright parked his patrol vehicle off to the side of Ridge Avenue to
     establish a visible police presence in the area and deter violent
     incidents between existing bar patrons. Another law enforcement
     officer, Philadelphia Police Officer Biyibioku, was also present in
     the area.

     Officer Wright was standing outside his patrol vehicle with Officer
     Biyibioku when Appellant ran up to them. Appellant then grabbed
     Officer Wright, pushed him, and punched him at least twice.
     Appellant first punched Officer Wright in the chest with a closed
     fist, then punched him in the throat with a closed fist. Appellant
     subsequently grabbed the handle of Officer Wright’s gun while it
     was in Officer Wright’s triple retention holster. Officer Wright felt
     his belt move after Appellant grabbed the gun and pulled it up in
     the holster. Officer Wright testified that Appellant yanked his
     weapon once or twice and that he heard an audible sound each
     time she did.

     After Appellant grabbed Officer Wright’s gun, he grabbed her hand
     to remove it from the weapon and wrestled her to the ground with


                                     -2-
J-A24014-22


     the help of Officer Biyibioku. Officer Wright kept Appellant in a
     controlled hold before placing her in custody and calling for a
     medic to have her evaluated and taken to a hospital, if necessary.
     Officer Wright testified that he had been a police officer for four
     years at the time of this incident and that this was the first time
     he had ever encountered an individual committing a random act
     of violence against police. Officer Wright explained that he called
     for a medic because he believed that Appellant’s erratic behavior
     may have resulted from being under the influence of
     [phencyclidine (“PCP”)]. After Appellant was taken by emergency
     medical technicians, she appeared calm and cooperative.

     Officer Wright stated that he experienced a little pain after
     Appellant punched him in the throat, but that he did not suffer
     any injuries and that he did not seek any medical treatment. At
     the time of the incident, Officer Wright was wearing an active body
     camera. Footage from Officer Wright’s body camera was played
     for the court depicting Appellant’s actions on the night of
     December 8, 2018. Officer Wright described the footage as dark
     and difficult to see clearly, but he was able to identify portions
     where Appellant grabbed his gun and flailed her arms as she
     punched him.

           b. Harold Mann

     Appellant’s first and only character witness was Harold Mann, who
     testified as follows. Mr. Mann stated that Appellant was a friend
     of his who he had known for eight (8) years. He testified that she
     had a reputation for being a peaceful person and added that she
     was a good person with a good heart. Mr. Mann explained that
     he based Appellant’s reputation off his perspective as her friend.
     Finally, Mr. Mann confirmed that he had been convicted in 2007
     for robbery, a crime of dishonesty.

                             Procedural History

     On January 13, 2022, after hearing all testimony and closing
     arguments from the Commonwealth and Appellant’s counsel,
     Scott Gessner, Esquire, this court found Appellant guilty of
     disarming law enforcement and simple assault. This court also
     sentenced Appellant during the same hearing after she waived the
     presentence investigation and mental health reports. Based on
     Appellant’s prior record score of zero (0), the sentencing
     guidelines recommended this court impose restorative sanctions
     to nine (9) months of confinement for the disarming law
     enforcement conviction, and restorative sanctions to three (3)

                                    -3-
J-A24014-22


      months of confinement for the simple assault conviction.
      Appellant’s counsel argued for the imposition of a sentence of
      reporting probations. The Commonwealth indicated that based on
      other recent contacts with the criminal justice system for similar
      types of behavior, Appellant may need mental health treatment.

      After considering the sentencing guidelines, the facts and
      circumstances of Appellant’s case, and arguments from counsel,
      this court sentenced Appellant to eighteen (18) months of
      reporting probation on the disarming law enforcement conviction,
      as well as a concurrent eighteen (18) months of reporting
      probation on the simple assault conviction. This court also
      ordered that the probation department evaluate Appellant to
      determine if there was any need for drug and alcohol treatment
      or mental health counseling. Finally, this court ordered that if
      Appellant successfully served the first twelve (12) months of her
      reporting probation, she may be placed on non-reporting
      probation for the remainder of her sentence.

Trial Court Opinion (“TCO”), 4/21/22, at 1-5 (unnecessary capitalization,

citations to record, and footnotes omitted).

      On February 10, 2022, Appellant filed a timely notice of appeal from the

judgment of sentence imposed by the trial court. On February 14, 2022, the

trial court directed Appellant to file a concise statement of errors complained

of on appeal, pursuant to Pa.R.A.P. 1925(b). On March 7, 2022, in lieu of

filing a Rule 1925(b) statement, Appellant’s counsel filed a statement of his

intention to file an Anders brief, pursuant to Rule 1925(c)(4). The trial court

filed its Rule 1925(a) opinion on April 21, 2022.

      Appellant now presents the following issues for our review, via counsel’s

Anders brief: (1) Whether the evidence is sufficient to support Appellant’s

convictions?; and (2) Whether Appellant’s sentence is unlawful? See Anders

Brief at 3.



                                     -4-
J-A24014-22



      “When faced with a purported Anders brief, this Court may not review

the merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super.

1997)).

      Court-appointed counsel who seeks to withdraw from representing
      an appellant on direct appeal on the basis that the appeal is
      frivolous must:

          (1) petition the court for leave to withdraw stating that,
          after making a conscientious examination of the record,
          counsel has determined that the appeal would be frivolous;
          (2) file a brief referring to anything that arguably might
          support the appeal but which does not resemble a “no-
          merit” letter or amicus curiae brief; and (3) furnish a copy
          of the brief to the [appellant] and advise the [appellant] of
          his or her right to retain new counsel or raise any additional
          points that he or she deems worthy of the court’s attention.

      Commonwealth v. Miller, 715 A.2d 1203 (Pa. Super. 1998)
      (citation omitted).

Rojas, 874 A.2d at 639.        Appellant’s counsel has complied with these

requirements.    Counsel petitioned for leave to withdraw and filed a brief

satisfying the requirements of Anders, as discussed, infra.        Counsel also

provided a copy of the brief to Appellant and submitted proof that he advised

Appellant of his right to retain new counsel, to proceed pro se, and/or to raise

new points not addressed in the Anders brief.

      Our Supreme Court has held, in addition, that counsel must explain the

reasons underlying his assessment of Appellant’s case and his conclusion that




                                      -5-
J-A24014-22



the claims are frivolous.    Thus, counsel’s Anders brief must satisfy the

following criteria before we may consider the merits of the underlying appeal:

      [W]e hold that in the Anders brief that accompanies court-
      appointed counsel’s petition to withdraw, counsel must: (1)
      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Upon review of the Anders brief submitted by Appellant’s counsel, we

find it complies with the technical requirements of Santiago.        Counsel’s

Anders brief (1) provides a summary of the procedural history and facts of

this case; (2) directs our attention, when applicable, to the portions of the

record that ostensibly support Appellant’s claims of error; (3) concludes that

Appellant’s claims are frivolous; and (4) does so by citation to the record and

appropriate/applicable legal authorities.    Thus, we now examine whether

Appellant’s claims are, indeed, frivolous.   We also must “conduct a simple

review of the record to ascertain if there appear on its face to be arguably

meritorious issues that counsel, intentionally or not, missed or misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).




                                     -6-
J-A24014-22



      First, we review Appellant’s claim regarding the sufficiency of the

evidence to support her convictions and, in doing so, we are guided by the

following principles:

      A claim challenging the sufficiency of the evidence is a question of
      law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a reasonable
      doubt. Where the evidence offered to support the verdict is in
      contradiction to the physical facts, in contravention to human
      experience and the laws of nature, then the evidence is insufficient
      as a matter of law. When reviewing a sufficiency claim[,] the court
      is required to view the evidence in the light most favorable to the
      verdict winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence.

Commonwealth v. McClelland, 204 A.3d 436, 441 (Pa. Super. 2019)

(quoting Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000)).

      Here, Appellant was convicted of simple assault and disarming a law

enforcement officer. A person is guilty of simple assault if he or she “attempts

to cause or intentionally, knowingly[,] or recklessly causes bodily injury to

another[.]” 18 Pa.C.S. § 2701(a)(1). Moreover, we note:

      The Commonwealth need not establish that the victim actually
      suffered bodily injury; rather, it is sufficient to support a
      conviction if the Commonwealth establishes an attempt to inflict
      bodily injury. This intent may be shown by circumstances which
      reasonably suggest that a defendant intended to cause injury.

      To show an “attempt” to inflict bodily injury, it must be shown that
      the actor had a specific intent to cause bodily injury. A person
      acts intentionally with respect to a material element of an offense
      if it is his conscious object to engage in conduct of that nature or
      to cause such a result.




                                     -7-
J-A24014-22



Commonwealth v. Klein, 795 A.2d 424, 428 (Pa. Super. 2002) (internal

citations, brackets, and quotation marks omitted).

      A person commits the offense of disarming a law enforcement officer if

he or she “without lawful authorization, removes or attempts to remove a

firearm, rifle, shotgun or weapon from the person of a law enforcement officer

… when the officer is acting within the scope of the officer’s duties[] and …

has reasonable cause to know or knows that the individual is a law

enforcement officer….” 18 Pa.C.S. § 5104.1(a).

      In support of Appellant’s convictions, the trial court opined:

      Based on the credible testimony given by Philadelphia Police
      Officer David Wright III and the corroborating body camera
      footage played at trial, this court determined that Appellant
      approached Officer Wright while he was standing beside his
      marked police patrol vehicle near a bar on Ridge Avenue in
      Philadelphia. Appellant then struck Officer Wright in the chest and
      the throat with a closed fist, thereby committing the offense of
      simple assault by attempting to cause bodily injury to him.
      Appellant next grabbed the handle of Officer Wright’s gun while it
      was holstered and pulled it multiple times, attempting to remove
      it from Officer Wright’s person. As Officer Wright was on duty in
      full uniform outside his marked patrol vehicle at the time,
      Appellant had reasonable cause to know that Officer Wright was a
      law enforcement officer. The evidence was thus sufficient to
      establish that Appellant also committed the offense of disarming
      law enforcement.

TCO at 6.      Reviewing the record in a light most favorable to the

Commonwealth as the verdict winner, we conclude the evidence sufficiently

supports Appellant’s convictions.

      Next, we review Appellant’s claim regarding the legality of her sentence.

We begin by noting that a challenge to the legality of a sentence can never be


                                     -8-
J-A24014-22



waived and may be raised by this Court sua sponte.         Commonwealth v.

Orellana, 86 A.3d 877, 883 n.7 (Pa. Super. 2014) (citation omitted); see

also Commonwealth v. Borovichka, 18 A.3d 1242, 1254 n.8 (Pa. Super.

2011) (“A challenge to the legality of a sentence may be raised as a matter of

right, is not subject to waiver, and may be entertained as long as the reviewing

court has jurisdiction.”).   It is also well-established that “[i]f no statutory

authorization exists for a particular sentence, that sentence is illegal and

subject to correction.” Commonwealth v. Rivera, 95 A.3d 913, 915 (Pa.

Super. 2014) (citation omitted). “An illegal sentence must be vacated.” Id.

“Issues relating to the legality of a sentence are questions of law[.] … Our

standard of review over such questions is de novo and our scope of review is

plenary.” Commonwealth v. Akbar, 91 A.3d 227, 238 (Pa. Super. 2014)

(citations omitted).

      The crime of disarming a law enforcement officer is graded as a felony

of the third degree, and simple assault is graded as a misdemeanor of the

second degree.    Commonwealth’s Brief at 8 (citing 18 Pa.C.S. §§ 5104.1,

2701). The maximum sentences for these crimes are 7 years’ imprisonment

and 2 years’ imprisonment, respectively.      Id. (citing 18 Pa.C.S. §§ 1103-

1104). In this instance,

      [u]pon finding Appellant guilty, [the trial c]ourt sentenced
      Appellant to an aggregate term of eighteen (18) months of
      reporting probation, with the possibility for … Appellant to be
      placed on non-reporting probation if she successfully served the
      first twelve (12) months of her sentence. [The trial c]ourt also
      ordered that the probation department evaluate Appellant to
      determine if there was any need for drug and alcohol treatment

                                      -9-
J-A24014-22


      or mental health counseling. Appellant’s sentence of restorative
      sanctions was squarely within the sentencing guidelines based on
      Appellant’s prior record score of zero (0). Additionally, it was
      consistent with the gravity of Appellant’s offenses and her
      rehabilitative needs.

TCO at 6-7.      As Appellant’s concurrent sentences are standard-range

sentences that are well within the statutory maximums for each charge, we

conclude that Appellant’s sentence is not illegal.

      Finally, our review of the record reveals no other potential, non-frivolous

issues that Appellant could raise on appeal. As such, we agree with counsel

that Appellant’s appeal in this case is wholly frivolous. Accordingly, we grant

counsel’s motion to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2022




                                     - 10 -